DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 20, 2022.  These drawings are acceptable.

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "said processor being further configured: to perform distance measurements through the calibration portion at a variety of luminance values achieved by said attenuator to derive calibration values from said distance measurements and said known length, to remove irrelevant distance measurements for each luminance value achieved by said attenuator and to compute a representative value based on remaining distance measurements in order to derive said calibration values, and to use said calibration values for determining the target distance based on said return signal.”
Claims 9-13 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "deriving the calibration values comprises, for each luminance value of step (c), removing irrelevant distance measurements obtained in step (d) and computing a representative value based on remaining distance measurements, and f) using said calibration values to determine target distance based on the return light reflected by the target.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reifer (Patent No. US 5,742,379) discloses a device and method of electronically obtaining range or distances from the device to the target utilizing a central processing unit (CPU) in combination with a pulse repetition frequency generator, a plurality of photodetectors and a transistor to transistor clock counter, in a lightweight and portable configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878